Citation Nr: 1430771	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a thoracic spine disorder.

4.  Whether the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 20 percent, effective June 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to December 1969 and from September 1984 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.

The issue of whether the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 20 percent, effective June 1, 2011, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral knee disorders and a back disorder were previously considered and denied by the RO in a January 1970 rating decision.  The Veteran was informed of that decision, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the final January 1970 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a right knee disorder, a left knee disorder, and a back disorder.

3.  The Veteran's bilateral knee osteoarthritis and chondromalacia patella and his thoracic degenerative disc disease manifested in service.


CONCLUSIONS OF LAW

1.  The January 1970 rating decision that denied service connection for a bilateral knee disorder and a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the January 1970 rating decision is new and material, and the claims for service connection for bilateral knee disorders and a back disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Right knee osteoarthritis and chondromalacia patella was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Left knee osteoarthritis and chondromalacia patella was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Thoracic degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened and granted the claims for service connection for a right knee disorder, a left knee disorder, and a thoracic back disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO previously considered and denied the Veteran's claim for service connection for a bilateral knee disorder and a back disorder in a January 1970 rating decision.  In particular, the RO noted that neither back nor knee disorders were noted at discharge, except for a scar of the left knee.  The Veteran was notified of the decision, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the January 1970 rating decision is final.

The Veteran filed a new application regarding these claims in October 2008, but the RO denied it in a February 2010 rating decision because it found no evidence of the claimed disorders in service.  New and material evidence was not addressed in the decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence received since the final January 1970 rating decision includes testimony from the Veteran regarding his injuries, to include injury to his knees and back during an additional period of active duty service.  There are also additional service treatment records for his second period of active duty that document knee and back symptomatology.  Although these service records are relevant, they were not existence at that the time of the prior final denial.  Thus, 38 C.F.R. § 3.156(c) does not apply.  This evidence was not considered at the time of the January 1970 rating decision and includes evidence showing a diagnosis of degenerative arthritis of the knees and back while in service.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for disorders of the right knee, left knee, and back.

Turning to the merits of the claim, review of the Veteran's service treatment records shows a normal October 1984 enlistment examination.  The Veteran was subsequently noted to be experiencing bilateral knee pain on numerous occasions during this period of active service and was diagnosed with bilateral patella femoral syndrome.  In a September 1995 examination, the Veteran was noted to have abnormal lower extremities with degenerative joint disease of the knees.  The Veteran was also treated on several occasions for back pain during this period of service.  During the Veteran's retirement examination in November 2000, he was noted to have chronic knee and back pain secondary to degenerative joint disease.   

The Veteran was afforded a VA examination in February 2009 during which he was diagnosed with bilateral knee osteoarthritis and chondromalaciae patellae as well as thoracic degenerative disc disease.  A medical opinion regarding these disorders was provided in an August 2009 supplemental opinion.  The August 2009 examiner found that the Veteran's knee and back disorders were less likely related to service and more likely related to the natural aging process.  However, the Board finds that this opinion is of little probative value in that the examiner failed to address or consider that the Veteran's arthritis had been diagnosed during service in his opinion and rationale.

The Board finds the Veteran's service treatment records, which document the Veteran's chronic knee and back pain and diagnoses of degenerative changes while in service, are more probative in this case.  Further, the Veteran has offered credible testimony that he continued to experience chronic pain after service, but self-treated with over-the-counter medications until seeking formal medical treatment in 2008.

Based on the foregoing, the Board finds that the Veteran's current right knee disorder, left knee disorder, and thoracic back disorder had their onset in service.  Accordingly, service connection is warranted for these disorders.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for left knee osteoarthritis and chondromalacia patella is granted.

Service connection for right knee osteoarthritis and chondromalacia patella is granted.

Service connection for a thoracic degenerative disc disease is granted.


REMAND

In March 2011, the RO issued a rating decision that reduced the Veteran's disability rating for his service-connected prostate cancer from 100 percent to 20 percent.  Later that month, the Veteran's representative submitted a statement that can be construed as a notice of disagreement.  However, a statement of the case (SOC) has not been issued.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining matter is REMANDED for the following action:

The AOJ should issue a SOC addressing the propriety of the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 20 percent, effective June 1, 2011.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


